DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “adds effects of the virtual lights illuminated the first light source and the second light source”.  It appears that a word is missing in the phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al (U.S. Pub. No. 20150178550).
Regarding claim 2, Hirashima discloses:
An image processing apparatus, comprising:
an obtaining unit configured to obtain an image (using image processing device 1b to obtain an input image, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18); and
an image processing unit (using image processing device 1b, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18) configured to add an effect of a virtual light on a subject included in the image obtained by the obtaining unit (light sources virtually provided to illuminate a shaded area of a face, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18),
wherein the image processing unit determines the effect of the virtual light by determining, based characteristics indicating an illumination direction of an ambient light (using the existing light that is present on a face a black-and-white pattern having the characteristics of the gradation of a face is used to detect a direction of a face including a shaded area (shaded area of the face relative to a brighter area of the face) of a face and the shaded area is brightened through the use of light sources virtually provided to illuminate a shaded area of a face thus obtaining illumination with a reflection plate, and therefore the characteristics indicating an illumination direction of ambient light are used in determining the virtually provided light (determines the effect of the virtual light) as the direction of the ambient light directly determines which areas of a face are shaded or not, par. 83-88, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18), a direction of a virtual light illuminated by a first virtual light source and a direction of a virtual light illuminated by a second virtual light source (light sources virtually provided which can contain a main light source and a sub-light source, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18, where light sources virtually provided include a main light source illumination direction and sub-light source illumination direction , par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
The examiner notes that Hirashima discloses in par. 90 that in addition, in the third embodiment, the light source setting portion 26 may retain illumination directions and light intensities of light sources as in the above second embodiment. Then, the light source setting portion 26 may set the light intensity of a light source at a high level according to an effecting degree based on a direction of a face detected by the direction detector 25. Thus, it is possible to more naturally cancel a shaded area of a face. On this occasion, the light source setting portion 26 may set the light intensity of a main light source at a high level with the most effective illumination direction as a main direction and set the light intensity of a sub-light source at a low level with the remaining illumination direction as a sub-direction. In addition, the light source setting portion 26 may set, based on an evaluation function at face detection, the light intensity of the light source at a high level according to the degree of an evaluation value.  As can clearly be seen Hirashima explicitly teaches incorporation of aspects of the second embodiment into the third embodiment.
Hirashima is silent with regards to the image being derived from image capture.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include capturing images with a camera image sensor.  This is advantageous in that the image can be processed and displayed to a user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image being derived from image capture.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
While Hirashima discloses the apparatus performing the functions, Hirashima is silent with regards to a processor; and a memory including instructions that, when executed by the processor, cause the processor to function the functions.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a processor and non-transitory memory to perform functions of an apparatus.  This is advantageous in that a processor can be programmed to perform desired functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a processor; and a memory including instructions that, when executed by the processor, cause the processor to function the functions.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
	Regarding claim 6, Hirashima further discloses:
the direction of the virtual light illuminated by the first light source and the direction of the virtual light illuminated by the the second light source are different (light sources virtually provided include a main light source illumination direction and sub-light source illumination direction , par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claim 7, Hirashima further discloses:
characteristics further indicate a diffusion degree of an ambient light source (illumination and shading of the face in the image is used to determine light sources virtually provided, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claim 8, Hirashima further discloses:
characteristics further indicate a contrast of a subject region in the obtained image (illumination and shading (contrast is a result of shading) of the face in the image is used to determine light sources virtually provided, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claim 9, Hirashima further discloses:
characteristics further indicate a luminance distribution in a subject region of the obtained image (illumination and shading (luminance distribution, resulting in a change of luminance, is a result of shading) of the face in the image is used to determine light sources virtually provided, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claim 11, Hirashima further discloses:
in a case where the characteristics further indicate a backlight, the image processing unit adds effects of the virtual lights illuminated the first light source and the second light source (brightening a shaded area of a face through illumination with a reflection plate from below at all times can be automatically obtained, where a shaded area would necessarily be on an opposite side as the ambient illumination source, where the side of the ambient source location is considered to be a back side resulting in backlight and multiple light sources consisting of 22LU, 22U, 22RU, 22L, 22R, 22LD, 22D, and 22RD can be selected to provide virtual light (par. 74-81), par. 46, 47, 74-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claims 13 and 14, see the rejection of claim 1.

Allowable Subject Matter
Claims 3-5, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, no prior art could be located that teaches or fairly suggests  the first light source is a virtual light source for increasing a brightness of the subject, and the second light source is a virtual light source for adding a stereoscopic effect to the subject, in combination with the rest of the limitations of the claim.
Claims 4 and 5 depend on claim 3 and therefore are objected to.
Regarding claim 12, no prior art could be located that teaches or fairly suggests  virtual lights illuminated by the first light source and the second light source have parameters for adding effects caused by a diffusion reflection and a specular reflection, and the parameters are respectively defined, in combination with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697